

117 HR 2133 IH: Focused Reduction of Effluence and Stormwater runoff through Hydrofracking Environmental Regulation Act of 2021
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2133IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Mr. Cartwright (for himself, Ms. Barragán, Mr. Beyer, Mr. Blumenauer, Ms. Bonamici, Ms. Clarke of New York, Mr. Cohen, Mr. Connolly, Ms. DeGette, Ms. Eshoo, Mr. Grijalva, Mr. Hastings, Mrs. Hayes, Mr. Jones, Mr. Khanna, Mr. Larson of Connecticut, Mr. Lynch, Ms. Matsui, Ms. McCollum, Ms. Meng, Mr. Morelle, Mr. Nadler, Mrs. Napolitano, Mr. Neguse, Ms. Norton, Mr. Raskin, Ms. Schakowsky, Mr. Schiff, Mr. Scott of Virginia, Mr. Sherman, Mr. Sires, Mr. Smith of Washington, Mr. Vargas, Ms. Velázquez, Mr. Welch, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Federal Water Pollution Control Act and direct the Secretary of the Interior to conduct a study with respect to stormwater runoff from oil and gas operations, and for other purposes. 
1.Short titleThis Act may be cited as the Focused Reduction of Effluence and Stormwater runoff through Hydrofracking Environmental Regulation Act of 2021 or the FRESHER Act of 2021. 2.Stormwater runoff from oil, gas, and mining operations (a)Limitation on permit requirementSection 402(l) of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by striking paragraph (2) and redesignating paragraph (3) as paragraph (2).
(b)DefinitionsSection 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362) is amended— (1)by striking paragraph (24); and
(2)by redesignating paragraphs (25) through (27) as paragraphs (24) through (26), respectively. (c)Study (1)In generalThe Secretary of the Interior shall conduct a study of stormwater impacts with respect to any area that the Secretary determines may be contaminated by stormwater runoff associated with oil or gas operations, which shall include—
(A)an analysis of measurable contamination in such area; (B)an analysis of ground water resources in such area; and
(C)an analysis of the susceptibility of aquifers in such area to contamination from stormwater runoff associated with such operations. (2)ReportNot later than 1 year after the date of enactment of this section, the Secretary shall submit to Congress a report on the results of studies conducted under paragraph (1). 
